In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Bayne, J.), dated March 12, 2008, which denied their motion for summary judgment as untimely.
Ordered that the order is affirmed, with costs.
The Supreme Court directed the parties to file motions for summary judgment on or before December 10, 2007. The defendants did not file a motion for summary judgment until December 13, 2007. The defendants failed to show “good cause” for filing a late motion (Brill v City of New York, 2 NY3d 648, 651 [2004]; Jackson v Jamaica First Parking, LLC, 49 AD3d 501 [2008]). Thus, the court properly denied the defendants’ motion for summary judgment as untimely. Skelos, J.P., Ritter, Florio and Miller, JJ., concur.